56 F.3d 62NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Arminta Mohundro RUSSELL, Plaintiff-Appellant,v.STATE of North Carolina;  Lacy H. Thornburgh, AttorneyGeneral of North Carolina;  Robert E. Thomas,District Attorney of North Carolina,Defendants-Appellees.
No. 95-6264.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 30, 1995.

Arminta Mohundro Russell, appellant pro se.  Jacob Leonard Safron, Special Deputy Atty. Gen., Raleigh, NC, for appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  Russell v. North Carolina, No. CA-94-100 (W.D.N.C. Feb. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED